Title: To Thomas Jefferson from Thomas Barclay, 1 October 1792
From: Barclay, Thomas
To: Jefferson, Thomas


Gibraltar, 1 Oct. 1792. Having nothing worth communicating from Barbary, he sends copies of his letters of this date to Geronimo and Joseph Chiappe. He wrote to the former at Tangier because Muley Suliman will probably arrive soon in Tetuán, where he will meet the consuls and make inquiries about the United States. It would be unwise to offend Suliman because his three or four galleys at Tangier “might prove sufficient to exclude us from the streights and from this port.” He wrote to Joseph Chiappe at Mogador in response to his assurance that Muley Ischem had expressed favorable dispositions toward the United States. Ischem’s friendship is of less importance to the United States than Suliman’s, though he does profit “from the Duties we pay on the Exportation of Mules from Mogadore.” Slema left the sanctuary and was defeated by troops sent by his brother Suliman to punish the inhabitants of Hyena for refusing to pay tribute. A reward is offered for Slema, and the eldest son of the late Emperor Yezid was reportedly killed while fighting in the action against Suliman. He hopes TJ’s next letters will instruct him how to act “under all probable circumstances.”
